
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.25


SEVERANCE AGREEMENT


        This Severance Agreement ("Agreement"), which is effective as of
August 26, 2009 (the "Effective Date"), is by and between Christopher K. Ancell
("Executive"), who is an officer of Qwest Communications International Inc., a
Delaware corporation having its principal executive offices in Denver, Colorado
or one of its subsidiaries or affiliates ("Company") and who is employed by
Qwest Corporation, a subsidiary of the Company, and Company and any successor
thereto:

        WHEREAS, the Company wishes to encourage Executive's continued service
and dedication in the performance of Executive's duties; and

        WHEREAS, in order to induce Executive to remain in the employ of the
Company, and in consideration for Executive's continued service to the Company,
the Company agrees that Executive shall receive the benefits set forth in this
Agreement in the event that Executive's employment with the Company is
terminated in the circumstances described herein.

        Therefore, in consideration of the mutual promises set forth below,
Company and Executive hereby agree as follows:

        1.    TERM OF EMPLOYMENT; AT-WILL EMPLOYMENT.    This Agreement does not
contain any promise or representation concerning the duration of Executive's
employment. Executive's employment is at-will, and may be altered or terminated
by either Executive or the Company at any time, with or without cause, and with
or without notice. This at-will employment relationship may not be modified
unless in a written agreement signed by Executive and either the Chief Executive
Officer or the Chief Administrative Officer.

        2.    CHANGE IN CONTROL    

        a.    CHANGE IN CONTROL DEFINED:    For purposes of this Agreement,
"Change in Control" shall have the definition currently in the Qwest Equity
Incentive Plan ("Stock Plan").

        b.    STOCK OPTIONS/EQUITY:    The Board of Directors may, in its
discretion, periodically grant Executive additional stock options or other
awards under the Equity Incentive Plan. Notwithstanding the terms of any stock
option agreement to the contrary, upon a Change in Control, all awards granted
to Executive between September 19, 2002 and August 26, 2009 under the Equity
Incentive Plan shall immediately vest and all stock options shall remain
exercisable for the full term of such option. All awards granted after
August 26, 26, 2009 will vest according to the terms of the applicable equity
agreement

        3.    TERMINATION.    

        a.    Termination for Cause.    The Company may, in its sole discretion,
immediately terminate this Agreement and Executive's employment for Cause by
giving notice to Executive. If Executive's employment is terminated for Cause
pursuant to this paragraph 3.a., Executive shall not be entitled to any
severance payment or any other post-employment obligation provided under this
Agreement. Any one or more of the following events shall, for purposes of this
Agreement, constitute Cause:

        (1)   Commission of an act deemed by the Company in its sole discretion
to be an act of dishonesty, fraud, misrepresentation or other act of moral
turpitude that would reflect negatively upon Qwest or compromise the effective
performance of Executive's duties;

        (2)   Unlawful conduct that would reflect negatively upon Qwest or
compromise the effective performance of Executive's duties, as determined by the
Company in its sole discretion;

        (3)   Conviction of (or pleading nolo contendere to) any felony or a
misdemeanor involving moral turpitude;

--------------------------------------------------------------------------------



        (4)   Continued failure to substantially perform Executive's duties to
the satisfaction of the Chief Executive Officer (other than such failure
resulting from Executive's incapacity due to physical or mental illness) after
the Chief Executive Officer delivers written notice to Executive specifically
identifying the manner in which Executive has failed to substantially perform
his or her duties and Executive has been afforded a reasonable opportunity to
substantially perform his or her duties; or

        (5)   A willful violation of the Qwest Code of Conduct or other Qwest
policies that would reflect negatively upon Qwest or compromise the effective
performance of Executive's duties as determined by the Company in its sole
discretion.

For two years following a Change in Control, a termination for Cause shall
require the approval of the Board of Directors.

        b.    Severance Payments When Termination Not By Executive.    

        (1)    Termination without Cause by Company.    The parties agree that
the Company may terminate Executive's employment without Cause. Except under
circumstances described in subparagraph 3.b(2) below, if Company terminates
Executive's employment without Cause, and Executive signs a complete waiver and
release of claims against Qwest acceptable to Company in the form attached
hereto as Attachment A ("Waiver"), then Company shall pay Executive the
"Standard Severance Amount" defined below. The Waiver includes, among other
terms, a provision requiring Executive to pay back to Qwest any severance
received by Executive if after the payments are made it is determined that,
while employed by Qwest or any Qwest entity, Executive engaged in conduct
constituting Cause. The Waiver does not include a release of Qwest's
obligations, if any, to indemnify Executive under Qwest bylaws or applicable
state law. The Standard Severance Amount will equal one and one-half times
Executive's highest annual base salary in effect during the 12 months preceding
the termination of Executive's employment. The Standard Severance Amount will be
paid over an 18-month period through the Company's regular management payroll
processes, commencing on the Severance Payment Date, as defined in
subparagraph 22.d., below. If, at the end of the 18-month period, Executive has
not breached or threatened to breach any part of this Agreement, Executive will
also receive a lump-sum payment equal to one and one-half times Executive's
highest target annual bonus in effect during the 12 months preceding the
termination of Executive's employment, minus any applicable or legally-required
withholdings.

        (2)    Change in Control Termination.    If Company (with the required
approval of the Board of Directors) terminates Executive's employment without
Cause within two years following a Change in Control, then, provided Executive
signs a Waiver, as described in subparagraph 3.b.(1) above, Company shall pay
Executive the Change in Control Severance Amount defined in the following
sentence: The Change in Control Severance Amount payable to Executive will equal
(a) (i) 2.99 times Executive's annual base salary in effect at the time of the
termination of Executive's employment, or, if greater, Executive's annual base
salary in effect at the time of the Change in Control, plus (ii) 2.99 times
Executive's target annual bonus in effect at the time of the termination of
Executive's employment, or, if greater, Executive's target annual bonus in
effect at the time of the Change in Control. The Change in Control Severance
amount will be paid in a lump sum on the Severance Payment Date, as defined in
subparagraph 22.d., below.

        c.    Change in Control Termination for Good Reason.    Executive may
terminate his or her employment for Good Reason after giving written notice to
the Company within 60 days after an event constituting Good Reason, (as defined
in subparagraph 3.c.(1) below), following which, the Company will have a period
of 30 days in which to remedy the condition without triggering payment under
this subparagraph 3.c. If the Company fails to remedy the condition and
Executive

2

--------------------------------------------------------------------------------



terminates Executive's employment for Good Reason within two years following a
Change in Control, then, provided Executive signs a Waiver (as defined in
subparagraph 3.b.(1) above), Company shall pay Executive the Change in Control
Severance Amount, as described in subparagraph 3.b.(2) above in a lump sum on
the Severance Payment Date, as defined in subparagraph 22.d., below.

        (1)    Termination for Good Reason Following a Change in Control.    For
purposes of this subparagraph 3.c., Good Reason shall mean:

(A)a reduction of either base salary or Executive's target annual bonus, where
the salary or annual target bonus are measured immediately prior to such
reduction, as opposed to at the time of Executive's execution of this Agreement;

(B)a material reduction of Executive's responsibilities, where such
responsibilities are measured immediately prior to such reduction, as opposed to
at the time of Executive's execution of this Agreement;

(C)Company's material breach of this Agreement;

(D)Company's failure to obtain the agreement of any successor to honor the terms
of this Agreement; or

(E)A requirement that Executive's primary work location be moved to a location
that is greater than thirty-five straight line miles from Executive's primary
work location immediately prior to the imposition of such requirement.

"Good Reason" shall not include any other circumstances, including but not
limited to, Executive's discharge for Cause, Executive's resignation or
retirement (other than in the circumstances set forth in (A)—(E) above), or any
leave of absence.

        d.    COBRA Coverage.    If Executive's employment is terminated
pursuant to subparagraph 3.b(1) above, Executive may be eligible for
Qwest-subsidized COBRA for a period of 18 months (unless Executive becomes
ineligible for or forfeits severance benefits pursuant to the terms of this
Agreement) following the Executive's election of COBRA health care continuation
coverage (generally beginning as of the first day of the first month following
the month in which Executive is designated as terminated on the Qwest payroll
system) on the same basis as for active employees under the group medical plan.
This provision shall not extend the period for which any Executive is eligible
for COBRA continuation coverage.

        4.    OFFSET.    To the extent permitted by law, any severance benefits
received under this Agreement may be reduced by the amount(s) of any outstanding
monetary debts Executive owes to Qwest; provided however, that no such offset
shall accelerate or defer any benefit provided under this Agreement in violation
of Code Section 409A. Such debts will be treated as satisfied to the extent of
the withheld payments.

        It is the express intent of Qwest that the monies received under this
Agreement be a set-off against amounts to which you are entitled under any
applicable state unemployment statute.

        5.    NONDISCLOSURE.    Executive will not disclose outside of Qwest or
to any person within Qwest who does not have a legitimate business need to know,
any Confidential Information (as defined below) during Executive's employment
with the Company or any other Qwest entity. Executive will not disclose to
anyone or make any use of any Confidential Information of Qwest after
Executive's employment with Qwest ends for any reason, except as required by law
after timely notice is given by Executive to Qwest. This agreement not to
disclose or use Confidential Information means, among other things, that
Executive, for a period of 18 months beginning on the effective date of the
termination of Executive's employment with the Company or any other Qwest entity
for any reason,

3

--------------------------------------------------------------------------------




may not take or perform a job whose responsibilities would likely lead Executive
to disclose or use Confidential Information. Executive acknowledges and agrees
that the assumption and performance of such responsibilities, in that situation,
would likely result in the disclosure or use of Confidential Information and
would likely result in irreparable injury to Qwest. Moreover, during Executive's
employment with Qwest, Executive shall not disclose or use for the benefit of
Qwest, Executive or any other person or entity any confidential or trade secret
information belonging to any former employer or other person or entity to which
Executive owes a duty of confidence or nondisclosure of such information. If a
court determines that this provision is too broad, Executive and Company agree
that the court shall modify the provision to the extent (but not more than is)
necessary to make the provision enforceable. "Confidential Information" is any
oral or written information not generally known outside of Qwest, including
without limitation, trade secrets, intellectual property, software and
documentation, customer information (including, without limitation, customer
lists), company policies, practices and codes of conduct, internal analyses,
analyses of competitive products, strategies, merger and acquisition plans,
marketing plans, corporate financial information, information related to
negotiations with third parties, information protected by Qwest's privileges
(such as the attorney-client privilege), internal audit reports, contracts and
sales proposals, training materials, employment and personnel records,
performance evaluations, and other sensitive information. This agreement does
not relieve Executive of any obligations Executive has to Qwest under law.
Nothing in this agreement shall limit, restrict, preclude or influence
Executive's testimony in any way or cause Executive not to provide truthful
testimony or information in any manner or in response to any inquiry by a
governmental official.

        6.    NONCOMPETE.    In light of Executive's senior level position with
Qwest, an international corporation engaged in a highly competitive business
environment, for a period of 18 months beginning on the effective date of the
termination of Executive's employment with the Company or any other Qwest
entity, regardless of the reason for the termination and regardless of the party
bringing about the termination, Executive agrees not to, directly or indirectly,
engage in any business or activity which is in direct competition with the
Company or of any of its subsidiaries or affiliates in the telecommunications
business. The foregoing shall not apply to passive investments by Executive of
up to 2% of the voting stock of any publicly traded company or 5% of the voting
stock or other securities of any privately held company, or to service by
Executive on boards of directors of companies as permitted under this Agreement,
regardless of whether such company competes with the Company. If a court or
arbitrator determines that this provision is too broad, Executive and Company
agree that the court or arbitrator should modify the provision to the extent
(but not more than is) necessary to make the provision enforceable.

        7.    NONSOLICITATION/NO-HIRE.    For a period of one year beginning on
the effective date of the termination of Executive's employment with the Company
or any other Qwest entity, regardless of the reason for the termination and
regardless of the party bringing about the termination, Executive agrees not to
induce any employee of Qwest to leave Qwest's employment. This agreement means,
among other things, that Executive may not have any part in hiring anyone who is
a Qwest employee, even if Executive is contacted by the Qwest employee first.
For these purposes, employees of Qwest shall include all persons who are
employed by the Company or any other Qwest entity at the time Executive violates
this paragraph 7 or were employed by the Company or any other Qwest entity at
any time during the six months preceding such violation. If a court determines
that this provision is too broad, Executive and Company agree that the court
should modify the provision to the extent (but not more than is) necessary to
make the provision enforceable.

        8.    REMEDIES FOR VIOLATION OF PARAGRAPHS 5, 6, OR 7.    The Executive
agrees that it would be difficult to measure any damages caused to Qwest which
might result from any breach by the Executive of the promises set forth in
paragraphs 5, 6, and 7, and that in any event money damages would be an
inadequate remedy for any such breach. Accordingly, subject to paragraph 9, the
Executive

4

--------------------------------------------------------------------------------




agrees that if the Executive breaches, or proposes to breach, any portion of
this Agreement, Qwest or the Company shall be entitled, in addition to all other
remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to Qwest.

        9.    DISPUTE RESOLUTION; ARBITRATION.    Executive and the Company
agree that in the event a dispute arises concerning or relating to Executive's
employment with the Company, or any termination therefrom, the parties first
shall attempt in good faith to resolve such dispute through mediation. If a
resolution through mediation is not reached, then such dispute shall be
submitted to binding arbitration in accordance with the employment arbitration
rules of Judicial Arbitration and Mediation Services ("JAMS") by a single
impartial arbitrator experienced in employment law selected as follows: Company
and Executive will attempt in good faith to agree upon impartial arbitrator
within thirty days of a request for arbitration. If the parties cannot agree,
they shall request a panel of ten arbitrators from JAMS and select an arbitrator
pursuant to the JAMS rules. The arbitration shall take place in Denver,
Colorado, and both Executive and the Company agree to submit to the jurisdiction
of the arbitrator selected in accordance with JAMS' rules and procedures. The
Federal Arbitration Act, as amended, 9 U.S.C. § 1 et seq., ("FAA") and not state
law, shall govern the arbitrability of all claims, provided they are enforceable
under the FAA. Other than as set forth herein, the arbitrator shall have no
authority to add to, detract from, change, amend, or modify existing law. The
arbitrator shall have the authority to order such discovery as is necessary for
a fair resolution of the dispute. The arbitrator shall also have the authority
to award any and all relief or remedies provided under the statute or other law
pursuant to which an asserted prevailing claim or defense is raised, as if the
matter were being decided in court. The arbitrator may award punitive damages,
if and only to the extent allowed by Title VII of the Civil Rights Act of 1964,
as amended; the Civil Rights Act of 1991, as amended; the Age Discrimination in
Employment Act of 1967, as amended; and the Americans with Disabilities Act of
1990, as amended; and the arbitrator shall be bound by any limitations on the
amount of punitive or other damages imposed by said statutes. The arbitrator has
no other authority to award punitive damages. The arbitrator will apply
applicable statutes of limitation, including contractual statutes of
limitations, will honor claims of privilege recognized by law, and will take
reasonable steps to protect confidential or proprietary information, including
the use of protective orders. The prevailing party in any arbitration shall be
entitled to receive reasonable attorneys' fees, only to the extent such fees are
provided by the statute or other law pursuant to which an asserted claim or
defense is raised, as if the matter were being decided in court. The
arbitrator's decision and award shall be final and binding, as to all Claims
that were or could have been raised in the arbitration, and judgment upon the
award rendered by the arbitrator may be entered by any court having jurisdiction
thereof. Executive will pay the arbitrator's fees and expenses up to $150 and
Qwest will pay any arbitrator fees and expenses in excess of such amount. Qwest
will pay all of the arbitrator's fees and expenses if it commences the
arbitration. The existence and subject matter of all arbitration proceedings,
including without limitation, any settlements or awards there under, shall
remain confidential and be subject to the Confidentiality provision of this
Agreement. Executive and Qwest agree that if any term or portion of this
Arbitration provision is, for any reason, held to be invalid or unenforceable or
to be contrary to public policy or any law, then the invalid or unenforceable
term or portion shall be severed in its entirety from this Agreement and the
remainder of this Arbitration provision shall not be affected by any such
invalidity or unenforceability but shall remain in full force and effect, as if
the invalid or unenforceable term or portion thereof had not existed within the
Arbitration provision. Executive understands that Qwest would suffer irreparable
harm in the event of breached confidentiality, and such harm would not be fully
compensable in monetary damages. If any party hereto files a judicial action
asserting Claims subject to this Arbitration provision, and another party
successfully stays such action and/or compels arbitration of such Claims, the
party filing the initial judicial action shall pay the other party's costs and
expenses incurred in seeking such stay and/or compelling arbitration, including
reasonable attorneys' fees. THE COMPANY AND EMPLOYEE FURTHER AGREE THAT THE
DISPUTE

5

--------------------------------------------------------------------------------




RESOLUTION PROCEDURE AS PROVIDED IN THIS PARAGRAPH 9 SHALL BE THE EXCLUSIVE AND
BINDING METHOD FOR RESOLVING ANY SUCH DISPUTE AND WILL BE USED INSTEAD OF ANY
COURT ACTION, WHICH IS HEREBY EXPRESSLY WAIVED, EXCEPT FOR ANY REQUEST BY EITHER
PARTY HERETO FOR TEMPORARY OR PRELIMINARY INJUNCTIVE RELIEF, OR A CHARGE OF
DISCRIMINATION FILED WITH AN ADMINISTRATIVE AGENCY.

        10.    COOPERATION AND REIMBURSEMENT.    Executive agrees, both during
Executive's employment and following the termination of Executive's employment,
to cooperate reasonably with the Company or any other Qwest entity in connection
with any dispute, lawsuit, arbitration, or any internal or external
investigation involving Qwest or any of their predecessors (a "Proceeding") with
respect to which Qwest believes in good faith that Executive may possess
relevant information. In that event, upon reasonable notice and at reasonable
times, and for reasonable periods, Executive agrees to make himself or herself
available for interviews, witness preparation sessions, and appearances in
connection with any Proceeding (including, but not limited to, appearances at
depositions, hearings and trials). Recognizing that upon Executive's separation
from Company, participating in interviews or witness preparation sessions may be
a burden, Company agrees to reimburse Executive for the time Executive spends
involved in interviews and witness preparation sessions requested by Qwest at a
rate equal to Executive's final base salary, computed on an hourly basis
(assuming a 40 hour work week), for such time actually spent in such interviews
or witness preparation sessions. In addition, Company will reimburse Executive
for reasonable expenses Executive incurs in connection with such interviews and
witness preparation sessions. Company will not be obligated to reimburse
Executive for lost wages, lost opportunities, or other financial consequences of
such cooperation, or to make any other payment to Executive other than the
payments by Company referred to in the two previous sentences of this paragraph
of this Agreement; provided, however, nothing in this paragraph 10 shall impair
or limit any rights or entitlement Executive may have to indemnification and
director's and officer's liability insurance coverage. The parties further agree
that Company will not, and will not be obligated to, reimburse Executive for any
time spent testifying in any Proceeding (including, but not limited to,
appearances at depositions, hearings and trials), although Company will
reimburse reasonable expenses for such appearances, as provided above. Nothing
in this Agreement shall limit, restrict, preclude, require or influence
Executive's testimony in any Proceeding or cause Executive not to provide
truthful testimony or information in any matter or in response to any inquiry by
a government official or representative. Company's obligation to reimburse
Executive as described above is conditional upon Executive providing, at all
times, information that he objectively, reasonably and in good faith believes to
be truthful in connection with any Proceeding.

        11.    INDEMNIFICATION.    Both during Executive's employment and after
the termination of Executive's employment for any reason, Company, or any
subsidiary or successor of Company of which Executive is an officer or member of
the board of directors, shall indemnify Executive and the Company shall advance
Executive's related expenses when and as incurred, including but not limited to
attorney fees to the fullest extent required or permitted by the current Bylaws
and applicable law.

        12.    SUCCESSORS AND ASSIGNS.    This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, Executive's assigns,
the Company, any other Qwest entity, and their successors and assigns.

        13.    CHOICE OF LAW.    All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of Colorado.

        14.    SEVERABILITY.    If one or more terms, provisions or parts of
this Agreement are found by a court or arbitrator to be invalid, illegal, or
incapable of being enforced by any rule of law or public policy, the terms,
provisions or parts shall be modified to the extent (but not more than is)
necessary to

6

--------------------------------------------------------------------------------




make the provision enforceable. Additionally, all other terms, provisions and
parts of this Agreement shall nevertheless remain in full force and effect.

        15.    COMPLETE AGREEMENT.    This Agreement contains the entire
understanding of the parties with respect to the matters addressed in this
Agreement, and supersedes all prior representations, understandings and
agreements of the parties with respect to the matters addressed in this
Agreement, including, but not limited to, any and all prior agreements for the
payment of severance benefits. The parties acknowledge that no promises or
representations have been made to induce Company or Executive to sign this
Agreement other than as expressly set forth in this Agreement, and that each
party has signed this Agreement as a free and voluntary act. No term or
provision of this Agreement may be modified or extinguished, in whole or in
part, except by a writing which is dated and signed by both Executive and the
Chief Executive Officer or Chief Administrative Officer of Company and approved
by the Board Of Directors.

        16.    CONSTRUCTION; REPRESENTATION.    In any interpretation of this
Agreement, any ambiguities shall not be construed against any party on the basis
that the party was the drafter. Executive represents that Executive is
knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, that he or she has read this Agreement and that he
understands its terms. Executive acknowledges that, prior to assenting to the
terms of this Agreement, Executive has been encouraged to, and has been given a
reasonable amount of time to review it, to consult with counsel of Executive's
choice, and to negotiate at arm's-length with the Company as to its contents.
Executive and Company agree that the language used in this Agreement is the
language chosen by the parties to express their mutual intent, and that they
have entered into this Agreement freely and voluntarily and without pressure or
coercion from anyone.

        17.    CONDITIONAL REPAYMENT OF PAYMENTS AND BENEFITS.    If Executive
receives benefits under Paragraph 3.b.(1) above, and, within two years following
Executive's termination of employment, Company determines that during
Executive's employment with Qwest, Executive engaged in conduct that would have
constituted "Cause" for termination (as defined in 3.a. above), regardless of
(i) when during Executive's employment with Qwest such conduct occurred,
(ii) when Qwest knew or learns of such conduct or should have known of such
conduct, or (iii) what Qwest now knows or should have known about Executive's
conduct, then Company shall provide to Executive (or, if applicable, Executive's
estate or beneficiary) written notification of such determination, which written
notification shall expressly set forth the basis for Company's determination in
reasonable detail. After Company provides this written notification to
Executive, it may stop or withhold any payments which have not been made under
this Agreement. If Executive disputes that such Cause exists or existed,
Executive and his or her counsel shall make a presentation to the Company to
request that Company withdraw such determination. If the matter is not settled
or resolved after Executive's presentation to the Company, either party may
commence an action in a court of competent jurisdiction, subject to the waiver
of any right to jury trial in Paragraph 9 above. In addition, if Executive
breaches Executive's obligations under the Nondisclosure or Noncompete
provisions of this Agreement, Company may stop or withhold any payments which
have not been made under this Agreement.

        If a court finds that Cause exists or existed or that Executive has
breached Executive's obligations under the Nondisclosure (Paragraph 5) or
Noncompete (Paragraph 6) provisions of this Agreement, or if Executive does not
timely commence an action disputing Company's Cause determination, Executive
shall make prompt repayment to Company of the cash payments provided in
Section 3 of this Agreement and other benefits received by Executive pursuant to
this Agreement (including, but not limited to, the value of any discounted COBRA
coverage). Consistent with applicable law, any repayments shall include an
interest factor equal to the applicable federal short term interest rate
pursuant to Internal Revenue Code section 1274. Interest shall begin to accrue
on the 31st day after Executive (or, if applicable, Executive's estate or
beneficiary) received Company's written notification of its determination that
such Cause exists or existed, and shall continue to accrue until complete

7

--------------------------------------------------------------------------------




repayment is made to Company. If Company notifies Executive (or, if applicable,
Executive's estate or beneficiary) in writing of the determination that Cause
for termination exists prior to having made the payment required pursuant to
Section 3 of this Agreement, such payment shall not be made unless the Company
withdraws its determination, if the arbitrator determines that Cause did not
exist, or if the parties agree otherwise.

        18.    RE-EMPLOYMENT.    Executive agrees that if at any time during
Executive's severance period Executive accepts employment with Qwest
Communications International Inc., Qwest Corporation, any of their wholly-owned
subsidiaries or any successor(s) thereto, all severance benefits to which he or
she is entitled for the remainder of the severance period shall cease effective
the date Executive accepts the position.

        19.    WAIVER OF BREACH.    The waiver by either Company or Executive of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any prior or subsequent breach by either party.

        20.    HEADINGS.    The headings contained in this Agreement are for
convenience only, do not constitute part of the Agreement and shall not limit,
be used to interpret or otherwise affect in any way the provisions of the
Agreement.

        21.    NOTICES.    Any notices provided hereunder must be in writing and
shall be deemed effective on the earlier of personal delivery (including
personal delivery by telecopy or private overnight carrier) or the third day
after mailing by first class mail to the recipient at the address indicated
below:

To the Company:   Executive Vice President, General Counsel and Chief
Administrative Officer
Qwest Communications International Inc.
1801 California Street
Denver, CO 80202
To Executive:
 
Christopher K. Ancell
at the address on file

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.

        22.    COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE
CODE.    Notwithstanding any other provision of this Agreement, in the event
that any payment or the provision of any benefit provided under this Agreement
constitutes "deferred compensation" within the meaning of Section 409A of the
Code and any related guidance or regulations (collectively "Section 409A"), the
following provisions shall apply:

        a.    Separation from Service.    No payment or provision of benefits
shall be made upon a "termination of employment" unless such termination of
employment also constitutes a "separation from service" under Section 409A
("Separation from Service").

        b.    Six Month Delay.    If Executive is a "specified employee" within
the meaning of Section 409A, then the payment or provision of benefits shall be
made as set forth below; provided, however, no such payment or provision shall
be made before the date that is six months after Executive's Separation from
Service (or, if earlier, the date of Executive's death) (the "6-Month Delay").
The determination of whether Executive is a "specified employee" shall be made
by the Company in accordance with Section 409A.

8

--------------------------------------------------------------------------------



        (1)    Payment of Cash Benefits.    Any cash payment hereunder to
Executive, including, but not limited to the Standard Severance Amount, shall be
paid according to the following provisions:

        (A)  the Standard Severance Amount shall be paid out as follows:

        (i)    a lump sum payment equal to one-third of the Standard Severance
Amount will be paid within 15 business days following the 6-Month Delay;

        (ii)   the remainder of the Standard Severance Amount will be paid, in
equal installments in accordance with the Company's regular management payroll
processes for 12 months beginning as soon as administratively feasible after the
payment under paragraph 22(b)(1)(A)(i) is made; and

        (iii)  if, at the end of the 18-month period following Separation from
Service, Executive has not breached or threatened to breach any part of this
Agreement, Executive also will receive a lump-sum payment equal to one and one
half times Executive's highest annual target bonus in effect during the
12 months preceding the termination of Executive's employment, minus any
applicable or legally-required withholdings, and such payment will be paid
within 15 business days following the end of the 18-month period following
Executive's Separation from Service.

        (B)  Any other provision of cash benefits that are subject to
Section 409A and that are payable before the 6-Month Delay shall be paid as
follows:

        (i)    a lump sum payment equal to one-third of the total cash benefit
will be within 15 business days following the 6-Month Delay; and

        (ii)   the remainder of the total cash benefit will be paid, in equal
installments in accordance with the Company's regular management payroll
processes for 12 months beginning as soon as administratively feasible after the
payment under paragraph 22(b)(1)(B)(i) is made.

        (2)    Payment of Noncash Benefits.    The payment for any noncash
benefits that are subject to Section 409A, including, but not limited to, any
applicable premium payments related to such noncash benefits, shall be made by
Executive during the 6-Month Delay, and Executive shall be reimbursed by the
Company for such payments as soon as administratively practicable following the
expiration of the 6-Month Delay. Executive shall be solely liable for all timely
payments and elections as may be necessary to retain such noncash benefits, and
the Company shall not be liable to Executive, any dependent and/or qualified
beneficiary for any loss of any kind, including the loss of noncash benefits
relating to Executive's failure to timely make any payments or elections as
required under the applicable benefit plan or this paragraph 22. By signing this
Agreement, Executive acknowledges this provision and the ramifications,
including the potential loss of benefits, of the failure to comply with this
provision.

        c.    Modification.    The payment or provision of benefits under any
other arrangement under this Agreement that is subject to Section 409A may be
modified or amended in order to comply with Section 409A.

        d.    Waiver.    To the extent any payments due under the Agreement as a
result of Executive's Separation from Service are subject to Executive's
execution and delivery of a Waiver, in the absence of a bona fide dispute
regarding the amounts owed, (1) the payments shall commence on the Severance
Payment Date, (2) if Executive fails to execute such Waiver on or prior to the
Severance Payment Date or timely revokes such Waiver thereafter, Executive shall
not be entitled to any payments or benefits otherwise subject to the Waiver, and
(3) in any case where the

9

--------------------------------------------------------------------------------






Separation from Service date and the Severance Payment Date fall in two separate
taxable years, any payments required to be made to Executive that are subject to
the Waiver and are treated as nonqualified deferred compensation for purposes of
Section 409A shall be made in the later taxable year. The term "Severance
Payment Date" shall mean the date that is 45 days after the Executive's
Separation from Service.

        23.    NO MITIGATION OF DAMAGES.    Executive shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise, nor shall the amount of any payment
provided for under this Agreement be reduced by any compensation earned by
Executive as a result of employment by another employer or by retirement
benefits after the Date of Termination. The provisions of this Agreement, and
any payment provided for hereunder, shall not reduce any amounts otherwise
payable, or in any way diminish Executive's then existing rights, or rights
which would accrue solely as a result of the passage of time, under any Company
benefit plan or other contract, plan or arrangement.

        IN WITNESS WHEREOF, the parties now execute this Agreement, to be
effective as of the Effective Date.


 
 
QWEST COMMUNICATIONS INTERNATIONAL INC.:
 
 
By:
 
  


--------------------------------------------------------------------------------

Richard N. Baer
Executive Vice President,
General Counsel and
Chief Administrative Officer
 
 
EXECUTIVE:
 
 
By:
 
  


--------------------------------------------------------------------------------

Christopher K. Ancell
Executive Vice President

10

--------------------------------------------------------------------------------



ATTACHMENT A

WAIVER AND RELEASE AGREEMENT

1.Release and Waiver of Claims and Covenant Not to Sue.

        As a free and voluntary act, you hereby release and discharge and
covenant not to sue, Qwest Communications International Inc., any present or
former subsidiary or affiliated Company, any predecessor (including U S WEST and
all its affiliates) or successor, and the directors, officers, employees,
shareholders and agents of any or all of them, (hereinafter "Qwest"), from any
and all debts, obligations, claims, liability, damages, punitive damages,
demands, judgments and/or causes of action of any kind whatsoever, including
specifically but not exclusively:

•all claims relating to or arising out of your employment with Qwest and/or U S
WEST;

•all claims arising out of your Severance Agreement (except for claims arising
under this Agreement);

•all claims relating to or arising from any claimed breach of an alleged oral or
written employment contract, quasi-contracts, implied contracts, payment for
services, wages or salary and/or promissory estoppel;

•any alleged tort claims;

•any claims for libel and/or slander;

•all claims relating to purported employment discrimination or civil rights
violations or arising under any federal or state employment statutes including,
without limitation, claims under Title VII of the Civil Rights Act of 1964, as
amended; claims under the Civil Rights Act of 1991; claims under the Age
Discrimination in Employment Act of 1967, as amended; claims under 42 U.S.C.
§ 1981, § 1981a, § 1983, § 1985, or § 1988; claims under the Family and Medical
Leave Act of 1993; claims under the Americans with Disabilities Act of 1990, as
amended; claims under the Rehabilitation Act of 1973; claims under the Fair
Labor Standards Act of 1938, as amended; claims under the Worker Adjustment and
Retraining Notification Act; claims under the Colorado Anti-Discrimination Act;
and claims under the Employee Retirement Income Security Act of 1974, as
amended; or any other applicable federal, state or local statute or ordinance,
including claims for attorneys' fees;

•any claim for any disability payments under the Qwest Disability Plan or Qwest
Pension Plan after your termination date. The reference to the Qwest Disability
Plan and Qwest Pension Plan includes any successor or predecessor of such plans
such as the former Sickness and Accident Disability Plan or Long Term Disability
Plan of any Qwest or U S WEST entity and all benefits thereunder;

•any and all claims which you might have or assert against Qwest (1) by reason
of your employment with and/or termination of employment from Qwest and all
circumstances related thereto; or (2) by reason of any other matter, cause, or
dispute whatsoever between you and Qwest which arose prior to the effective date
of this Agreement. This Agreement excludes any claims you may make under (1) the
applicable state unemployment compensation laws, (2) applicable workers'
compensation statutes, (3) for indemnification to the extent permitted or
required by the bylaws of a Qwest company, your Severance Agreement or
applicable state law; (4) claims as a shareholder of Qwest; (5) the right to
enforce the severance and benefit continuation provisions of your Severance
Agreement and any other provision of your Severance Agreement that by its terms
extends beyond your termination of employment; (6) claims for vested employee
benefits; and (7) claims which arise after the execution of this Waiver and
Release Agreement;

11

--------------------------------------------------------------------------------



•your right to seek individual relief on your own behalf for any charges of
discrimination filed with any federal, state or local agency, pending or
otherwise, arising from or related to your employment or termination of
employment with Qwest.



2.Dispute Resolution; Arbitration.    By signing this Waiver and Release
Agreement, you voluntarily, knowingly and intelligently reaffirm your agreement
to paragraph 9 (Dispute Resolution; Arbitration of your Severance Agreement.

3.You agree that the monies and benefits described above are considerations to
which you would not otherwise be entitled unless you sign this Agreement, and
that these considerations constitute payment in exchange for signing this
Agreement.

4.If one or more terms, provisions or parts of this Agreement are found by a
court or arbitrator to be invalid, illegal, or incapable of being enforced by
any rule of law or public policy, the terms, provisions or parts shall be
modified to the extent (but not more than is) necessary to make the provision
enforceable. You agree that if any portion of this Agreement is found to be
unenforceable or prohibited, the remainder of this Agreement shall remain in
full force and effect, unless the material terms and intent of this Agreement
are materially changed by the fact that a portion of this Agreement is
unenforceable or prohibited.

5.You agree that this Agreement shall not be admissible in any proceeding as
evidence of any improper conduct by Qwest against you and Qwest denies that it
has taken any improper action against you in violation of any federal, state, or
local law or common law principle.

6.You acknowledge that no promises or representations have been made to induce
you to sign this Agreement other than as expressly set forth herein and that you
have signed this Agreement as a free and voluntary act.

7.You acknowledge that this release means, in part, that you give up all your
rights to damages and/or money based upon any claims against Qwest of age
discrimination. You do not waive your rights to make claims for damages and/or
money which arise after the date this Agreement is signed. Under the Age
Discrimination in Employment Act, you have the right within seven days of the
date you sign this Agreement to revoke your waiver of rights to claim damages
and/or money. In the event you revoke your agreement to be obligated to the
terms of this Agreement, the benefits offered herein shall be null and void,
meaning you will receive no involuntary termination benefits under your
Severance Agreement. To be effective, your revocation must be in writing and
delivered to Executive Vice President, General Counsel and Chief Administrative
Resources Officer, Qwest Communications International Inc. 1801 California
Street, Denver, Colorado 80202, within the seven-day period. If by mail, the
revocation must be (1) postmarked within the seven-day period, (2) properly
addressed, and (3) sent by certified mail, return receipt requested.

8.You acknowledge that you (a) have had sufficient opportunity (not less than
45 days) to review this Waiver and Release Agreement, (b) have been encouraged
to consult with and have had sufficient opportunity to consult with your
attorney and financial advisor before signing this Waiver and Release Agreement,
and (c) that you understand and agree to all of the terms of this Waiver and
Release Agreement.

12

--------------------------------------------------------------------------------



AGREEMENT

        I have read and I understand the terms of the foregoing Waiver and
Release, and I hereby agree to all of the terms of the foregoing Agreement.




--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

    Executive's Signature   (Date)    

Please return all pages of this signed agreement to:

Executive Compensation
1801 California Street
23rd Floor
Denver, Colorado 80202

13

--------------------------------------------------------------------------------





QuickLinks


SEVERANCE AGREEMENT
